DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, Species V (claims 8 & 11) in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the base of the second cutting member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 & 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao (U.S. Pub. No. 2016/0059507).
Regarding claim 8: Kao discloses a method for mounting a cutting member on a cutting cylinder having a cylinder reference indicium, wherein the cutting cylinder is rotatably mounted to a frame in a box-forming production line (Fig. 1; via cutting members 42 on base 4, to be positioned on cutting cylinder 2), the method comprising: 
a) providing a transfer member, having a transfer member reference indicium thereon (Fig. 1; via 3 & 4 with its indicium marks 31/41); 
b) providing a cutting member, wherein the cutting member includes a base and a cutting blade (via cutting blades 43), wherein the cutting blade is sized to cut through a sheet of box material during counterrotation of the cutting cylinder with a second cylinder as the sheet of box material is fed between the cutting cylinder and the second cylinder, see for example (Fig. 5); 
c) mounting the cutting member on the transfer member (via blades 43 on member 41), at a selected distance from the transfer member reference indicium (via in respect to marks 41; 
d) positioning the transfer member on the cutting cylinder such that the transfer member reference indicium is aligned with the cylinder reference indicium, see for example (Fig. 1; via marks 41 of member 4 aligned with 21 of the cylinder); 
e) mounting the base of the cutting member to the cutting cylinder while the transfer member reference indicium is aligned with the cylinder reference indicium; see for example (Fig. 1; via marks 41 of member 4 aligned with 21 of the cylinder); and 
f) removing the transfer member from the cutting member after step e), see for example (paragraph 0022; via removing 4 from the cylinder to be replaced with 3 when needed or the other way around).  
Regarding claim 11: wherein the cutting member is a first cutting member (via 42) and step b) further includes providing a second cutting member (via shown multiple cutting member 42), wherein step c) further includes mounting the second cutting member on the transfer member; and wherein step e) further includes mounting the base of the second cutting member to the cutting cylinder (via mounting base 4 with both first and second cutting members 42 to the cutting cylinder 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, the cited prior art on PTO-892, suggest the claimed steps of placing cutting tools in cutting cylinders to be replaced and exchanged as needed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731